DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered.
Claim Interpretation
Claim 1 recites in the preamble of the claim a resulting rock wool having a composition of Al2O3: 18-22; SiO2: 40-50; CaO: 10-15; MgO: <10; FeO <2; Na2O <4; K20 <2.  These limitation has not been given patentable weight because it is not positively recited in the method claim and because the focus of the application appears to be on the admixture component and how it helps to produce slag and cast iron, and not so much on the content of actual rock wool being produces. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-15, 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites a chemical composition for the cast iron. However, it is unclear what the basis is the composition, i.e. moles, weight. For the purpose of advancing prosecution, it will be assumed to be weight percentages.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (CA 2435261) in view of Hansen et al. (2006/0162391) and Hendrix .  
Klose further teaches subjecting the slag to a fiber forming operation and bonding to obtain rock wool (p.1 paragraphs 1-3, p. 8 paragraph 5).  Klose also teaches the admixture comprises a spent catalyst, such as oil refining catalysts that are no longer usable (page 3, paragraphs 3-4, p.4 paragraph 2).  Klose teaches the spent catalysts contains alumina in the form of Al2O3 as well as metallic elements such as cobalt or molybdenum (p.6 paragraphs 2-6) or nickel or tungsten (p. 9 paragraph 3).  Klose teaches the catalyst contain at least one metal that is recovered in the cast iron (p.7 paragraph 2). Since metals such as cobalt, molybdenum, nickel or tungsten are present in the spent catalysts that are melted within the melt, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the recovered cast iron to contain cobalt, molybdenum, nickel, or tungsten. However, Klose doesn’t specify a spent catalyst containing phosphorus. Similar to Klose, Hansen teaches a method for producing rock wool, comprising melting a mixture of waste materials and separating a melt from which rock wool is made ([0057], [0058]). Hansen also teaches adding phosphorus to improve the biosolubility of fibers ([0004]).  Hansen teaches sources of the phosphorus can be industrial waste ([0001], [0002], [0012], [0013], 
As mentioned, Klose teaches repurposing industrial waste, such as spent catalysts from oil refining to produce cast iron and a glass melt for rock wool manufacturing (page 3 paragraphs 3-4), wherein the catalyst comprises of Al2O3 and other metallic element such as V, Ni (page 4, paragraph 2), 22-28 wt% of Co and Mo (page 6 paragraph 3), or 15-25 wt% of W or Ni (page 6 paragraph 4).  Hansen also teaches producing an iron slag and glass melt for mineral fibers ([0020]), wherein the industrial waste can be sewer sludge comprising other elements such as S, Mn, Ti, and P ([0061]-[0074], [0093]), in the following weight proportions:
P: 5-10 wt%
S: 0-1 wt%
Mn: 0-3 wt%
Ti: 0-3 wt%
However, both do not offer a specific composition of the cast iron produced. Hendrix teaches a method for smelting a mixture to create foundry iron, such as cast iron (col. 6 lines 10-12, 26-28, 37-47). Hendrix further teaches the iron produced can typical comprise of C, P, S, Si, Mn, Cr, Ti, Al (col. 6 lines 48-67) in the following weight proportions:
C: 0.01-4.5 wt%

S: <1 wt%
Si: 0.25-3 wt%
Mn: <1 wt%
Cr: <1 wt%
Al: <1 wt%
Fe: balance
Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention to incorporated components in the mixture of Klose and Hansen, so as to produce the cast iron having a similar composition as taught by Hendrix, as such a composition is typical for foundry iron.  Furthermore, since the spent catalysts of Klose comprises 22-28 wt% of Co and Mb, and Hansen teaches incorporating other industrial waste comprising 5-10 wt% phosphorous and 0-3 wt% Ti, it would have been obvious to one of ordinary skill in the art to expect the resultant cast iron to also comprises of these elements having similar proportions, as these components are expected to either end in the glass melt or the cast iron.  Additionally, Hansen further teaches the resultant rock wool has a compositions comprising SiO2: 30-51 wt%, Al2O3 12-35 wt%, CaO: 8-30 wt%, MgO: 2-25 wt%, FeO: 2-15 wt%, Na2O +K2O: 0-10 wt%, wherein 2wt% FeO is considered close enough.  
Regarding claim 15, Klose discloses an example wherein the admixture consists of a catalysts (p. 9 last paragraph).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (CA 2435261), Hansen et al. (2006/0162391) and Hendrix (5,912,916), as applied to .
   Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (CA 2435261), Hansen et al. (2006/0162391) and Hendrix (5,912,916),  as applied to claim 1 above, further in view of Euzen (2007/0209968).  Klose teaches the spent catalysts can be from cracking and hydrocracking processes, as they are very well suited as substitute raw materials for the production of rock wool (p.6 last paragraph) and that catalyst have high porosity and large surface area (p. 5, paragraph 3), but doesn’t disclose specifications for the catalysts.  Euzen teaches a catalysts used for hydrocracking processes is a silica-alumina one ([0007]), wherein the catalysts have 2/g ([0049]), which overlaps with claimed range of 20-400 m2/g of claim 9 as well as the claimed range of 100-300 m2/g of claim 18.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the spent catalysts used in the process of Klose to be comprise of similar properties, such as total pore volume in the range of 0.1 ml/g to 0.6 ml/g, and a BET surface area of 100-500 m2/g, as these are typical characteristics for a catalysts used for hydrocracking processes, as taught by Euzen. 
   Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (CA 2435261), Hansen et al. (2006/0162391) and Hendrix (5,912,916), as applied to claim 1 above, further in view of Schwarb et al (4,969,940).  Klose doesn’t specify a melting temperature. Schwarb teaches a temperature of about 2500°F-3000°F (1371°C-1649°C) is necessary for melting industrial waste such as coal-ash (col. 4 lines 47-53), wherein the melted coal-ash is separated from the cast iron and fiberized into rock wool (col. 4 lines 59-65).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized a similar temperature for the melting of the mixture of Klose, as it allows for molten cast iron and molten slag to be formed and separated, as taught by Schwarb.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (CA 2435261), Hansen et al. (2006/0162391) and Hendrix (5,912,916), as applied to claim 1 above, further in view of Pandey et al. (2016/0168445).  Klose teaches the spent catalysts can be from cracking and hydrocracking processes, as they are very .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (CA 2435261), Hansen et al. (2006/0162391) and Hendrix (5,912,916), as applied to claim 1 above, further in view of Sims et al. (5,496,392) and Van Leirsburg (4,409,190). Sims teaches a method for producing rock wool and metal alloys from industrial waste materials (abstract).  Sims further teaches certain materials are not desirable in the metal alloy, such as sulfur, which lowers the metals value (col. 7 lines 25-30).  Van Leirsburg a method for recovering metal from spent catalysts (col. 1).  Van Leirsburg specifies removing sulfur by roasting the spent catalyst to remove the sulfur (col. 2 lines 18-29).  Although a final sulfur content is not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have minimized or eliminated the sulfur in the spent catalyst, i.e. to a content of less than 5 wt%, so as to not lower the value of the recovered metal alloy.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Klose et al. (CA 2435261), Hansen et al. (2006/0162391) and Hendrix (5,912,916), as applied to claim 1 above, further in view of Nykiel et al. (2006/0042319).  Klose teaches Al2O3 is an important ingredient for the production of rock wool, and raw materials having a sufficient Al2O3 content is necessary. Klose also suggests bauxites is a known source of 2O3 (p.2 last paragraph).  Nykiel similarly teaches correction materials used for producing rock wool include bauxites and spent catalysts ([0009]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized bauxite as an additional source of Al2O3, in addition to suggested spent catalyst, so as to provide for the proper production of rock wool.  
Response to Arguments
In the arguments filed January 29. 2021, applicant argues the composition of the rock wool should be given patentable weight. Because the resulting rock wool composition is a desired result of the method of claim 1, it doesn’t provide further limitations as to the mixture of materials being melted. In other words, the rock wool composition, does not give meaning to the composition of the basalt, blast-furnace slag, coke, components, and admixture. Thus, it will not be given patentable weight.
Applicant’s arguments with respect to the rejection(s) of claim 1 under Klose, Obert, and Hansen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hendrix. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741